Order entered July 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01330-CV

                  IN THE INTEREST OF J.A.H AND J.A.H, CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 05-13133-R

                                           ORDER
       On December 10, 2014, Kendra Thibodeaux, Certified Shorthand Reporter, notified the

Court that the reporter’s record had not been filed because appellant had not paid or made

arrangements to pay the fee for the record. In a letter dated December 11, 2014, the Court

instructed appellant to file, within ten days, written verification that appellant has requested

preparation of the reporter’s record and has paid or made arrangements to pay the reporter’s fee.

We cautioned appellant that if the Court did not receive the required documentation within the

specified time, the Court may order the appeal submitted without the reporter’s record. As of

today’s date, appellant has not provided the required documentation. Accordingly, we ORDER

the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       Appellant’s brief is due MONDAY, AUGUST 3, 2015.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE